Citation Nr: 1131796	
Decision Date: 08/29/11    Archive Date: 09/07/11	

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to December 1970.  He also participated in the Reserve Officer Training Corps Program.  

Previously, in a September 2008 decision, the Board of Veterans' Appeals (Board) denied entitlement to service connection for a number of unrelated issues.  The Veteran filed an appeal to the Court of Appeals for Veterans Claims (Court), which affirmed the denials.  In addition, the Court directed that Board should issue a decision concerning the Veteran's sleep apnea claim, based on its review of the entire claims file.  A review of the record reflects that service connection for sleep apnea was denied by rating action in December 2007.  The Veteran filed a Notice of Disagreement in December 2007 and was given a Statement of the Case in May 2008.  He filed a substantive appeal in June 2009.  

The matter is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.


REMAND

The Veteran essentially contends that he is entitled to service connection for sleep apnea.  Additional evidentiary development is necessary before this claim is decided.  

The Court has held that in disability compensation claims, the VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The available evidence of record does not reflect that the Veteran was found to have any sleep apnea during service or for years thereafter.  The Veteran was accorded a sleep study by a private physician in June 2006.  He was referred by his psychiatrist for evaluation of insomnia and daytime sleepiness.  It was remarked that he snored and has difficulty maintaining nocturnal sleep, and felt tired and sleepy during the day.  The Veteran indicated he had been involved in at least 11 automobile-related accidents between 1971 and 1992.  It is not clear from the summary report whether he was attributing his sleep difficulties to his involvement in those accidents.  A study was performed by a board-certified physician in sleep medicine and in psychiatry and neurology.  The physician gave a diagnosis of severe sleep apnea.  However, he did not provide an opinion as to the etiology of the sleep apnea.  The Veteran himself attributes his sleep apnea to his several months of active service in 1970.  Under the "low threshold" standard of McLendon, an examination to determine if there was a nexus between the sleep apnea and the Veteran's active service is in order.

Accordingly, the Board believes that further development is in order and the case is REMANDED for the following:

1. VA should contact the Veteran and obtain the names and addresses of all medical care providers, both VA and non-VA, who might have records not already associated with the claims file, pertaining to post service treatment and evaluation of him for sleep apnea.  After he has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure such records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with knowledge pertaining to sleep apnea to determine whether it is at least as likely as not that any currently diagnosed sleep apnea is etiologically related to his several months of active service.  The claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to whether there is a 50 percent or better probability that any currently diagnosed sleep apnea is etiologically related to the Veteran's active service.  The examiner should explain the rationale for any opinion expressed.  All findings and conclusions should be set forth.

3.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the VA should then issue an appropriate supplemental statement of the case and afford the Veteran the appropriate time period in which to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate action.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran is placed on notice that, pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



